The opinion of the court was delivered by
Lowrie, J.
The errors assigned in this case are very numerous, and have been urged upon us with great earnestness, and yet we cannot sustain any of them. Everything claimed by the plaintiffs below was proved by the defendant’s own pass-book. This had been frequently balanced and settled by the parties in the course of their dealings, and thus its accuracy w.as frequently con*245firmed by the parties, besides the daily admissions of it, implied by each renewed entry. It was said that the defendant could not read English, though he understood the figures, and this was allowed its full weight before the jury. There was some evidence that the defendant had been systematically overcharged in the sale of goods, and the jury were properly told that if this was so they might treat it as a fraud and correct it, but the jury did not believe the evidence.
A pass-book is not, like shop books, limited as evidence to entries of goods sold and work done. It is the book of the buyer or usually debtor party, in which he allows the other party to enter their mutual transactions, and thus these entries become in a great degree the written admissions of both parties. Whatever is entered there by one party is entered with the other’s consent, and therefore is presumed to be right, whatever may be the subject-matter of the entries, for the parties may make their pass-books evidence of every sort of transaction.
We cannot undertake to show in detail that the errors alleged do not exist, and must content ourselves with saying that the charge seems to us to be accurate throughout and adequate to the case. The evidence complained of does not seem to us erroneous, and if it was it was cured when the plaintiffs resorted to the defendant’s pass-book to prove all their case.
Judgment affirmed.